Citation Nr: 0027638	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
residuals of a crush injury to the right cheek and jawbone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case is currently on appeal from a March 1999 rating 
action of the Montgomery Alabama, RO.


FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen the 
previously denied claim for entitlement to the residuals of a 
crush injury to the right cheek and jawbone in August 1993.

2.  Lay statements and a statement from the veteran's private 
physician bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and by themselves or with evidence previously 
assembled is so significant it must be considered in order to 
decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's current physical complaints to a crush injury 
suffered in service.

4.  The veteran suffers from the right cheek and jawbone 
symptoms that began after an inservice crush injury.


CONCLUSIONS OF LAW

1.  The Board's August 1993 decision finding that no new and 
material evidence had been presented to reopen the claim for 
entitlement to service connection for the residuals of a 
crush injury to the right cheek and jawbone is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).

2.  The evidence submitted since the August 1993 decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for the residuals of a 
crush injury to the right cheek and jawbone have been met.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran's claim for entitlement to service connection 
for the residuals of a crush injury to the right cheek and 
jawbone is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The residuals of a crush injury to the right cheek and 
jawbone were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
presented sufficient new and material evidence to reopen the 
claim for entitlement to service connection for the residuals 
of a crush injury to the right cheek and jawbone.

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

A three pronged analysis is used to determine whether the 
evidence is "new and material" as required by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," that is, 
whether it is probative of the issue at hand.  Secondly, the 
evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made, and finally, a determination must be made as to whether 
the evidence "is so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New 
evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must be made as to whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  If the claim is well grounded, the claim may then be 
evaluated on the merits after ensuring that the duty to 
assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

This issue was previously denied by the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO), in 
September 1988.  At that time, it was found that there was no 
evidence that a crush injury to the right cheek and jawbone 
had ever occurred in service.  In August 1993, the Board of 
Veterans' Appeals (Board) found that the veteran had not 
presented sufficient new and material evidence to reopen the 
claim for service connection.

Pertinent evidence added to the claims folder since the 
August 1993 Board denial included lay statements and a 
statement from the veteran's private physician submitted in 
August and September 1998.  Specifically, the lay statements 
indicated that the veteran had suffered an injury in 1953, 
following which he was hospitalized for about 7 weeks.  As a 
result of this injury, his military occupational specialty 
was changed from combat to non-combat.  His private physician 
noted that the veteran was currently suffering from right-
sided neuralgia, recurrent ear aches, paresthesias, right-
sided intermittent temporomandibular joint (TMJ) pain, 
recurrent sinusitis and right otitis media symptoms.  He had 
chronic pain on the right side of the face.  The physician 
related all of these symptoms to a crush injury to the right 
cheek and jawbone in service in 1953.  It was noted that he 
had experienced multiple fractures to the right mandible and 
maxillary bones, as well as broken teeth.  He had also 
damaged the maxillary sinus tracts and had traumatized the 
right trigeminal nerve.

The Board finds that these statements bear directly and 
substantially upon the specific matter under consideration, 
and were not considered by the Board when it made its 
decision in August 1993.  Moreover, it is so significant that 
it must be considered to decide fairly the merits of the 
claim.  These statements therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for the residuals of a 
crush injury to the right cheek and jawbone.

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for a disability the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  To establish that his 
claim is well grounded, the veteran must produce competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  In this case, the veteran has 
asserted that he suffered a crush injury to the right side of 
the face during a football game in basic training in 1953.  
Considering his assertions, which are presumed to be 
credible, in conjunction with the submitted lay statements 
and the statement from the private physician, the Board finds 
that the claim is well grounded within the meaning of 
38 C.F.R. § 5107(a) (West 1991).

The Board will now considered the veteran's reopened and well 
grounded claim for entitlement to service connection for the 
residuals of a crush injury to the right cheek and jawbone on 
its merits.  The objective record does not contain any 
pertinent service medical records, which were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  There were also no Surgeon General Office records 
available pertaining to the veteran.  However, the records 
did show that the veteran was hospitalized in 1953.  The 
veteran has consistently reported that he was injured in 
1953, an assertion that was supported by lay statements 
submitted in 1998, which indicated that he suffered an injury 
that had required several weeks of hospitalization.  In 
August 1998, the veteran's private physician noted that the 
veteran had suffered multiple fractures to the right mandible 
and maxillary bones, as well as damage to the right maxillary 
sinus tracts and to the trigeminal nerve.  According to this 
physician, these injuries were currently noted to be causing 
right-sided neuralgia, recurrent ear aches, paresthesias, 
right-sided intermittent TMJ pain, recurrent sinusitis and 
right otitis media symptoms, and chronic pain on the right 
side of the face.  Given the fact that there is no competent 
evidence to suggest that the veteran suffered any other 
injury which could be causing his current complaints, and in 
light of the objective evidence that he was hospitalized for 
an extensive period in service, the Board finds that the 
evidence supports a finding of entitlement to service 
connection for the residuals of an inservice crush injury to 
the right cheek and jawbone.

In conclusion, it is found that, after weighing all the 
evidence of record and after resolving any doubt in the 
veteran's favor, the evidence supports a finding of 
entitlement to service connection for the residuals of a 
crush injury to the right cheek and jawbone.


ORDER

Service connection for the residuals of a crush injury to the 
right cheek and jawbone is granted.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

